EXHIBIT 10.82

Revision to Payment Terms of Plea Agreement, dated as of July 17, 2007, between
the U.S. Attorney for the Eastern District

of New York and Orphan Medical, Inc.

In the first quarter of 2009, the Federal District Court in the Eastern District
of New York entered two orders that resulted in an amendment of the obligations
under the Plea Agreement, dated as of July 17, 2007, between the U.S. Attorney
for the Eastern District of New York and Orphan Medical, Inc. (Exhibit 10.57C to
the Annual Report on Form 10-K with which this exhibit is filed) as follows:

Deferred payment of an installment of a criminal fine from January 15, 2009 to
October 15, 2009

Deferred payment of an installment of criminal restitution from January 15, 2009
to October 15, 2009